DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 9-10 and 12-13 are pending with claims 9-10 and 12 under examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/22/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-10 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 9, the claim now requires a “spatial bending fixture” which does not have explicit support in the specification. The specification does provide support for “a shaping fixture” but this is not a “spatial bending fixture” and so this element does not appear to have explicit support. There does not appear to be a basis for implied or inherent support. As such, this claim is rejected under 35 U.S.C. 112(a). Claims 10 and 12 are likewise rejected under the same rationale as being dependent from claim 9. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 9 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ruppert et al. (US Patent No. 5,827,467), hereinafter Ruppert.
Regarding claim 9, Ruppert discloses a method of shaping a tube made of hard polyethylene (interpreted as the same as ‘high density polyethylene’) comprising: (a) heating the polyethylene (3:46-3:59) to a temperature close to the melting point of the material such that it remains in a solid state; (b) maintaining the temperature of the tube at the temperature as to “obtain plasticity” and disrupt a crystalline structure (3:51-3:52) as to restore an amorphous state; and (c) subsequently (3:60-4:39) inserting the tube into a shaping fixture (plunger) wherein the material subsequently gradually cools or the temperature decreases (4:25-4:39) to ambient temperature (ref. claim 1), such that the temperature of the material is ‘freely cooled’ by one or both of air or a cooling medium (metallic surfaces as in 4:29-4:39 would read on the BRI of “cooling medium” as they remove the heat from the plastic tube) and the material is left in the shaping fixture where the shaping fixture (forming flanges) is held at room temperature, such that it would be for a time required to stabilize the shape with the forming flanges on the end of the tube (1:65-2:11; 4:35-4:40 states that the shape “stays”) prior to removal of the finished object from the shaping fixture. 
Additionally or alternatively, if it is not considered that the “entire” tube is met by this teaching, it has been held that changing the size or proportion of a claim element would not distinguish over the prior art when there are no unexpected results from such a change. In this case, the portion of the tube within the shaping fixture is the entire portion being shaped, and the ordinary artisan would have recognized that placing any proportion or amount of the tube into the fixture would have resulted in the same effect. Ruppert further teaches in 3:6-3:22 that the length of the sleeve of the die is not critical and as such, it does not seem to matter how long the length of the tube is with respect to the die as taught by Ruppert. Accordingly, it would have been obvious to one of ordinary skill in the art to have specified that any proportion/length of the tube is placed into the die as suggested by Ruppert above, as is required in the claim.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Weinhardt et al. (US 2016/0311149), hereinafter Weinhardt, in view of Ruppert (US Patent No. 5,827,467).
Regarding claims 9-10, Weinhardt discloses a method of shaping tubes made of PA (par. 0002, 0063) into bent tubes (finished products) comprising: 
(a/b) heating the tube (par. 0032, 0037-0040) and maintaining at a temperature below the melting point such that the material remains in a solid state and is close to the melting point (meeting “sufficiently for bending” or ‘required to obtain plasticity’ as in par. 0009); and (c) subsequently inserting the heated tube into a shaping fixture (par. 0041-0045) as to mold or bend the shape (par. 0041-0045) wherein the temperature of the polyamide material gradually decreases or cools to ambient temperature (par. 0046-0049, 0052-0055) as in claim 9 with Fig. 9 showing a tube shaped from one end to the other in one example. 
Weinhardt does not explicitly disclose that the heating is to a temperature as in (b) above is maintained “close to a melting point” as to affect the crystalline structure of the material as is required in the claims. Weinhardt also does not explicitly disclose that the cooling is done as to affect the re-crystallization of the material in the manner as in claim 10. 
However, Weinhardt does discuss that the cooling parameters (par. 0053 discusses both cooling time and cooling temperatures) (with respect to claim 10) are result-effective to optimal forming of the tube. It has been held that the optimization of a result-effective variable is within routine skill in the art and supports a case of prima facie obviousness. Accordingly, it would have been obvious to one of ordinary skill in the art to have specified that the cooling is timed such that the crystallization of the material is conducted in accordance with [the modification from Ruppert below which discusses this re-crystallization]. 
However, Ruppert discloses a similar method as Weinhardt above, but instead using a “hard” polyethylene material (or ‘high density’ polyethylene), and likewise heating and bending a tube made of polyethylene into a bent tube product (Ruppert, 3:40-4:39) and likewise cooling the product (to a temperature for restoring the crystalline structure (Ruppert, 4:30-4:36 discusses the cooling which would affect the internal stresses/recrystallization from the outside to the inside of the material as in claim 10). One of ordinary skill in the art would have found the techniques of Weinhardt and Ruppert to be similar to one another as both are involved in the re-shaping of similar plastic materials, with Weinhardt using a polyamide (Weinhardt, par. 0002, 0063), and Ruppert using a high density polyethylene material (Ruppert, 3:47-3:50). 
Both references take similar steps of heating, re-shaping, and cooling the material as to produce a re-shaped plastic material. Accordingly, one of ordinary skill in the art would have found the techniques of Weinhardt and Ruppert applicable to one another, such that one of ordinary skill in the art would have had a reasonable expectation of success from having incorporated the features of Ruppert (as explained further in 4:53-4:66) into Weinhardt above. Accordingly, it would have been obvious to one of ordinary skill in the art to have specified that the materials from Ruppert or Weinhardt are heated/cooled in accordance with Weinhardt, as to produce the crystallization effects as is recited in claim 10. 
Regarding claim 12, Weinhardt/Ruppert discloses the subject matter of claim 11 as discussed above, and further discusses (Weinhardt, par. 0005) the use of water as a cooling medium. 
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ruppert (US Patent. No. 5,827,467), in view of Weinhardt (US 2016/0311149).
Regarding claim 10, Ruppert discloses the subject matter of claim 9 as discussed above under 35 U.S.C. 102/103, and while the cooling discusses what appears to read on a partial re-crystallization (Ruppert, 2:9-2:11; 4:30-4:36), it does not appear to discuss cooling at a pace as to re-crystallize and then subsequently cool the material in air or a cooling medium to ambient temperature. 
However, Weinhardt discloses a similar process to that of Ruppert in that it also heats a polymer (polyamide) tube, and then subsequently shapes it and cools it into a new shape by first heating to a glass transition temperature (Weinhardt, par. 0037-0049 as further outlined above). 
Additionally, Weinhardt does discuss that the cooling parameters (par. 0053 discusses both cooling time and cooling temperatures) are result-effective to optimal forming of the tube. It has been held that the optimization of a result-effective variable is within routine skill in the art and supports a case of prima facie obviousness. Accordingly, it would have been obvious to one of ordinary skill in the art to have specified that the cooling is timed such that the crystallization of the material is conducted in accordance with [the modification from Ruppert below which discusses this re-crystallization]. 
With respect to Weinhardt/Ruppert, both references take similar steps of heating, re-shaping, and cooling the material as to produce a re-shaped plastic material. Accordingly, one of ordinary skill in the art would have found the techniques of Weinhardt and Ruppert applicable to one another, such that one of ordinary skill in the art would have had a reasonable expectation of success from having incorporated the features of Ruppert (as explained further in 4:53-4:66) into Weinhardt above. Accordingly, it would have been obvious to one of ordinary skill in the art to have specified that the materials from Ruppert or Weinhardt are heated/cooled in accordance with Weinhardt, as to produce the crystallization effects as is recited in claim 10 above upon cooling. 
Regarding claim 12, Ruppert discloses the subject matter of claim 11 as discussed above, but does not disclose that the cooling medium is water. 
However, Weinhardt, as part of a similar process to that of Ruppert in that it also heats a polymer (polyamide) tube and subsequently shapes it and cools it into a new shape, and also discusses that water can be used (Weinhardt, par. 0005) as a cooling medium for a similar type of plastic/nylon tube. With respect to the combination of Ruppert and Weinhardt, it would have been obvious to one of ordinary skill in the art to have combined the teachings for the reasons described in claim 10 above.
 Accordingly with respect to the cooling medium, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that water is used as the cooling medium above as to cool the tube to a formed temperature as is claimed, in Ruppert above. 
Response to Arguments
Applicant's arguments filed 7/22/2022 have been fully considered but they are not persuasive.
In the remarks, Applicant argues a distinction between the end of tube and the entirety of the tube being heated and shaped. First, it is noted that “spatial bending” as argued and “shaping” as previously claimed are interpreted as nearly the same under BRI. Even if the end portion is flanged as shown in Ruppert, there is still some “bending” of plastic material occurring in Ruppert and as such, this is not persuasive. 
The manipulative steps being performed are the same whether the entire tube or a portion thereof is heated and shaped. Applicant has not demonstrated any unexpected results from such a change or difference in operation. The ordinary artisan would have expected the heated portion(s) to become capable of being shaped no matter if selecting an end of the tube or the entire tube. Furthermore, 35 U.S.C. 112(a) support is implied, but is not explicit in the specification for this limitation regarding “the entire” tube, and as such, the broadest reasonable interpretation of the term would be covered by the above from Ruppert by either rationale as put forth above since there is no structural detail put forth in the specification as to what constitutes “an entire” tube or what would make this distinction material from shaping a portion of the tube. The instant specification has no drawings/detail in the text about this matter, thus making this BRI reasonable. If this limitation is to be read as further limiting than what is outlined as the BRI, it would likely constitute new matter to the application since there is no explicit support for this limitation present in the specification about this topic.    
Additionally, the “time (t1) required to additionally completely or partially disrupt a crystalline or semi-crystalline structure of the HDPE or PA material” is broader than what is covered by the argument on p. 6 of the remarks – Applicant recognizes that this portion of Ruppert teaches “where the partial crystalline condition disappears” – but the argument fails to recognize that this teaching would clearly read on at least a partial disruption of the crystalline structure. 
The time (t1) that the heated tube is held does not have to be any particular amount of time as long as it “partially” disrupts the crystalline structure of the material. The partial crystalline condition disappears AND the “material which was previously opaque (partially crystalline) becomes transparent clear (amorphous)” (3:52-3:53). As such, this limitation is considered met because there is no requirement in the claims for the time to extend for 40 minutes as in the instant specification as argued on p. 6 of the remarks.  
Additionally, Ruppert clearly discloses heating the tube, then removing the tube from the heater, and subsequently placing it into a plunger or mold (see Ruppert, 3:60-3:62) – meeting the order in the claimed invention, and as such, Applicant’s argument regarding the order of steps with Ruppert is also not found persuasive (see p. 5, remarks). The removal of the tube from the heater and subsequent placement into a plunger (shaping fixture) would meet the order of steps as recited in the claim.   
In response to applicant's argument that Weinhardt is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Weinhardt re-shapes a polyamide material and Ruppert re-shapes a polyethylene material. The claims refer to both a HDPE or a PA material. As such, these references are clearly analogous to the claimed invention as involving the re-shaping of similar types of plastic materials – and the selected materials being shaped in each reference are specifically included as options in the claimed invention.  
Furthermore, Weinhardt also discloses shaping a full length of a tube as outlined above (Weinhardt, Fig. 9) in the second ground of rejection, which alternately is read to meet the claims with Ruppert as a secondary reference and clearly shapes the entirety of the product within the shaping fixture. Additionally, Applicant argues that “a mechanical bending station” is not a mold (p. 8) – however the claim is drawn to inserting the tube into a “spatial bending fixture” and as such, this is not persuasive. A mechanical bending station would be read as the spatial bending fixture in Weinhardt. The plunger of Ruppert is also read as a spatial bending fixture as there are no claim requirements defining this structure. As such, the rejections are maintained as outlined above.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW D GRAHAM/Examiner, Art Unit 1742